DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setiawan et al. (US Publication Number 2017/0344508, hereinafter “Setiawan”).

4.	As per claims 1, 6 and 7, Setiawan teaches an electronic device, method and medium comprising: a terminal (CC pin terminal connectors, figure 3) included in a connector that can be connected to an external apparatus (paragraph 5); a switch (42, figure 3); a first resistor that is connected to the terminal via the switch (Rp, figure 3); a 

5.	As per claim 2, Setiawan teaches an electronic device, wherein the first resistor is a pull-down resistor, and the second resistor is a pull-up resistor (Rp and Rd configurations are seen in figure 3 along the first and second resistors, paragraphs 11 and 13).  

6.	As per claim 3, Setiawan teaches an electronic device, wherein the first resistor is a pull-up resistor, and the second resistor is a pull-down resistor (Rp and Rd configurations are seen in figure 3 along the first and second resistors, paragraphs 11 and 13).  



8.	As per claim 5, Setiawan teaches an electronic device, wherein the terminal is a CC terminal conforming to USB Type-C standard (paragraph 10, CC terminal of USB Type-C).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B – G are directed to pull-up/down resistors connected to a switch and terminal handled with respect to a voltage range, references H – J are directed to predetermine voltage ranges with additional controller handling of the switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184